Citation Nr: 0942766	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-35 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUE

Entitlement to a compensable disability evaluation for 
residuals of a laceration to the left thumb.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1978 to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio.

The decision was issued by the Tiger Team at the Cleveland 
RO, yet the Veteran resides in Oregon.  The Portland RO 
therefore has original jurisdiction over this appeal.



FINDING OF FACT

The Veteran's residual scar from a laceration to the left 
thumb is superficial, not unstable or painful on examination, 
does not cover an area exceeding 6 square inches, and does 
not cause limitation of motion with a gap of 1 to 2 inches 
(2.5 to 5.1 centimeters) between the thumb pad and fingers 
with the thumb attempting to oppose the fingers.



CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
laceration to the left thumb have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 
4.21, 4.40, 4.45, 4.59, 4.71 (Diagnostic Code 5228), 4.118 
(Diagnostic Codes 7801, 7802, 7804, 7805) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

When addressing the merits of the Veteran's claim on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  The notification obligation 
in this case was accomplished by way of letters from the RO 
to the Veteran dated in April 2005 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The RO obtained VA treatment records and the Veteran was 
afforded a VA examination in July 2005.

The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Increased rating appeal

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  This is known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. 
App. 35 (1993) (a claim for an original or an increased 
rating remains in controversy when less than the maximum 
available benefit is awarded).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of 
disability will be resolved in the veteran's favor. 
 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Under the Rating Schedule, scars are evaluated by application 
of Diagnostic Codes 7801, 7802, 7804, or 7805.  Under these 
codes, a 10 percent disability rating is awarded for scars 
that are deep or cause limited motion if the area exceeds 6 
square inches (DC 7801); for areas of 144 square inches or 
greater for scars that are superficial and do not cause 
limited motion (DC 7802); or for one or two scars that are 
unstable, meaning there is a frequent loss of covering of 
skin over the scar, or painful (DC 7804).  Scars with other 
disabling effects are evaluated under appropriate other 
diagnostic codes (DC 7805).

Limitation of motion of the thumb is evaluated under 
Diagnostic Code 5228.  A noncompensable evaluation is 
warranted with a gap of less than 1 inch (2.5 centimeters) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
warranted with a  gap of 1 to 2 inches (2.5 to 5.1 
centimeters) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.

In a February 1989 rating decision, the RO granted service 
connection and assigned a noncompensable rating for residuals 
of a laceration to the left thumb effective at separation.  
The Veteran contends that his disability merits a compensable 
rating.

The Veteran was afforded a VA examination in July 2005.  The 
Veteran reported that he will sometimes have pain at the site 
of the left thumb scar in cold weather.  He reported that he 
"fumbles" more with his left hand and that, as a mechanic, 
he at times is not able to start a screw with his dominant 
left hand and must start it with his right hand.  The 
examiner noted a 2.5 centimeter scar seen at the base of the 
thumb that was flesh-colored, with no keloid formation and no 
erythema.  Some numbness was noted over the scar but no 
numbness around the scar.  Upon physical examination, the 
Veteran could extend the left thumb 60 degrees compared with 
80 degrees extension of the right thumb.  The left thumb had 
28 degrees flexion of the distal joint.  The examiner found 
no other limitations and grips were strong, all facts 
providing evidence against this claim, outweighing the 
Veteran's statements. 

The results above provide evidence against this claim, 
clearly indicating that the higher criteria are not met for 
any of the Diagnostic Codes for scars or for limitation of 
motion of the thumb.  The Board notes that although some time 
has passed since the VA examination, neither the Veteran nor 
his representative has stated that the disability has 
worsened since the time of the examination.

The post-service medical records are also found to provide 
some evidence against this claim, failing to indicate a 
problem with the left thumb.
 
In summary, the schedular criteria for a 10 percent rating 
for residuals of a laceration to the left thumb are not met, 
and such rating is not warranted.  The facts and examination 
cited above provide negative evidence against the Veteran's 
claim and show that the residuals of his left thumb injury do 
not meet any of the diagnostic criteria for a 10 percent 
evaluation.  

Upon a complete review of the evidence of record, the Board 
finds no basis to award a compensable disability rating for 
the Veteran's residuals of a laceration to the left thumb.  
38 C.F.R. § 4.7.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determination in Hart v. Mansfield, 
21 Vet. App. 505 (2007), and whether the Veteran is entitled 
to an increased evaluation for separate periods based on the 
facts found during the appeal period.  As noted above, the 
Board does not find evidence that the Veteran's residuals of 
a laceration to the left thumb should be additionally 
increased for any other separate period based on the facts 
found during the whole appeal period.  The evidence of record 
supports the conclusion that the Veteran is not entitled to 
additional increased compensation during any time within the 
appeal period.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the Veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable rating 
for residuals of a laceration to the left thumb.  38 C.F.R.  
§ 4.3.





	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


